UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1452


In re:   BILLY RAY SMITH,

                       Petitioner.



                 On Petition for Writ of Mandamus.
                      (5:15-cv-00026-FPS-RWT)


Submitted:   June 18, 2015                 Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Billy Ray Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Billy Ray Smith, a federal prisoner, petitions for a writ

of mandamus seeking an order (a) directing the district court to

docket a 28 U.S.C. § 2241 (2012) petition that his “next friend”

filed on his behalf, (b) dismissing his criminal case in the

district court, and (c) immediately releasing him from custody.

We conclude that Smith is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.            Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).      Further, mandamus relief is available

only   when   the   petitioner   has       a   clear   right   to   the   relief

sought.    In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138

(4th Cir. 1988).

       Our review of the district court’s docket reveals that the

district court did docket the § 2241 petition filed by Smith’s

next friend and that such action remains pending.               To the extent

Smith seeks an order directing the district court to act, we

deny his petition as moot.       Moreover, mandamus cannot be used to

dismiss a closed criminal matter in the district court or direct

a prisoner’s release from custody.

       In sum, the relief sought by Smith is not available by way

of mandamus.    Accordingly, although we grant leave to proceed in

forma pauperis, we deny Smith’s petition for writ of mandamus

                                       2
and   his   supplemental   petitions      for   writs      of   mandamus.     We

dispense    with    oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                      3